DETAILED ACTION
This FINAL action is in response to Application No. 16/906,754 originally filed 06/19/2020. The amendment presented on 04/04/2022 which provides claims 1 and 13 are currently amended is hereby acknowledged. Currently Claims 1 - 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
1.	This is in response to applicant’s communication filed on 04 April 2022,
 wherein: claims 1 - 20 are currently pending. Claims 1 and 13 have been amended.
Response to Arguments
2.	Applicant’s arguments filed on April 04, 2022 with respect to the rejections of claims 1 - 20 have been fully considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 5 - 7, 9 - 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyoda “US 2010/0244005”. 
Re-claim 1, Gyoda teaches a display device (fig. 10; 210) comprising: 
a display panel (fig. 11B; 150) including a first surface (fig. 10; 100a) on which an image is displayed, (fig. 10 and par. [0284]) a second surface (fig. 10; 100b) opposite to the first surface (fig. 10; 100a), and first (fig. 10; 301A, 301B, 301C and 302A, 302B, 302C) and second side surfaces (For example, the scan line driving circuit 13A may be formed as a portion of the circuit unit in the peripheral area along the short side of the light-emitting area Va of the organic EL panel 100) connecting the first surface (fig. 10; 100a) to the second surface (fig. 10; 100b); (par. [0164] … first organic EL panel 100a, a second organic EL panel 100b disposed on the side opposite to the first organic EL panel 100a… and par. [0180])
a sensing structure (fig. 15 and par. [0236]) including a sensing electrode (fig. 15 and pars. [0236] - [0239]) disposed on the first surface (fig. 10; 100a) of the display panel; (fig. 11B; 150) 
a sensing signal transfer film (fig. 10; semiconductor chips 601 & 602) disposed on the second surface (fig. 10; 100b) of the display panel (fig. 11B; 150); (par. [0174]) and 
a side surface connection electrode structure (fig. 10; first wiring substrates 301 (301A, 301 B, and 301C) and second wiring substrates 302 (302A, 302B, and 302C)) disposed at parts of an upper surface (fig. 10; 400A) and a side surface of the sensing structure (fig. 15 and par. [0236]) and a part of the first side surface (fig. 10; 301A, 301B, 301C and 302A, 302B, 302C) and a part of the second surface (fig. 10; 100b) of the display panel (fig. 11B; 150) and electrically connecting the sensing electrode (fig. 15 and pars. [0236] - [0239]) and the sensing signal transfer film (fig. 10; semiconductor chips 601 & 602). (par. [0164])
Re-claim 5, Gyoda teaches a driving circuit board (fig. 10; 131A & 131B,132A and 132B and fig 15,113) partially overlapping the sensing signal transfer film (fig. 10; 601 & 602) on the second surface (fig. 10; 100b) of the display panel and electrically connected to the sensing signal transfer film at an overlapping portion. (fig. 10 and par. [0167])
Re-claim 6, Gyoda teaches wherein the driving circuit board (fig. 15; 113 and 116a) includes a driving controller which generates sensing signals provided to the sensing electrode and a plurality of signals provided to the display panel to display the image. (pars. [0240] – [0241])
Re-claim 7, Gyoda teaches a side electrode disposed at the second side surface (par. [0231] For example, the scan line driving circuit 13A may be formed as a portion of the circuit unit in the peripheral area along the short side of the light-emitting area Va of the organic EL panel 100) adjacent to the first side surface (fig. 10; 301A, 301B, 301C and 302A, 302B, 302C) of the display panel. (figs. 3A-3B and 10)
Re-claim 9, Gyoda teaches wherein the display panel (fig. 11B; 150) further includes: 
a lower substrate (fig. 10; 20b) including a display area (fig. 10; Ad2) and a peripheral area (boundary area) surrounding the display area; (fig. 10; Ad2)
a display structure (fig. 15; 150) disposed in the display area (fig. 10; Ad2) on the lower substrate; (fig. 10; 20b) and 
an upper substrate (fig. 10; 10a) disposed on the display structure (fig. 15; 150) and facing the lower substrate. (fig. 10; 20b) 
Re-claim 10, Gyoda teaches wherein the lower substrate (fig. 10; 20b) and the upper substrate (fig. 10; 10a) have a same size and overlap each other. (fig. 10 and par. [0167] The first organic EL panel 100a and the second organic EL panel 100b are formed with the same structure and the same size, and the facing components of the first organic EL panel 100a and the second organic EL panel 100b as viewed in the Z direction are disposed to entirely overlap.)  
Re-claim 11, Gyoda teaches wherein the display panel (fig. 11B; 150) further includes a sealing member (pars. [0183] and [0220] first sealing resin 43 and second sealing resin 44) disposed in the peripheral area (boundary area) between the upper substrate (fig. 10; 10a) and the lower substrate (fig. 10; 20b). (figs. 2A-2B & 10B and par. [0028])
Re-claim 12, Gyoda teaches a pad electrode (inherently disclosed that all electrodes connected with the pad electrode in a peripheral area) contacting the side electrode, (inherently disclosed that the side electrode contact with the pad electrode in a peripheral area) disposed between the sealing member (fig. 12; 43 & 44) and the lower substrate, (fig. 10; 20b) extending from the peripheral area (boundary area) to the display area, (fig. 10; Ad2) and electrically connected to the display structure (fig. 15; 150). (pars. [0171] – [0175])
Re-claim 13, Gyoda teaches a display device (fig. 10; 210) comprising: 
a display panel (fig. 11B; 150) including a first surface (fig. 10; 100a) on which an image is displayed, (fig. 10 and par. [0284]) a second surface (fig. 10; 100b) opposite to the first surface (fig. 10; 100a), and first (fig. 10; 301A, 301B, 301C and 302A, 302B, 302C) and second side surfaces  (For example, the scan line driving circuit 13A may be formed as a portion of the circuit unit in the peripheral area along the short side of the light-emitting area Va of the organic EL panel 100) connecting the first surface (fig. 10; 100a) to the second surface (fig. 10; 100b); (par. [0164] … first organic EL panel 100a, a second organic EL panel 100b disposed on the side opposite to the first organic EL panel 100a… and par. [0180])
a sensing structure (fig. 15 and par. [0236]) including a sensing electrode (fig. 15 and pars. [0236] - [0239]) disposed on the first surface (fig. 10; 100a) of the display panel; (fig. 11B; 150)
a sensing signal transfer film (fig. 10; semiconductor chips 601 & 602) disposed on the first side surface (fig. 10; 301A, 301B, 301C and 302A, 302B, 302C) and the second surface (fig. 10; 100b) of the display panel (fig. 11B; 150); (par. [0174]) and 
a side surface connection electrode structure (fig. 10; first wiring substrates 301 (301A, 301 B, and 301C) and second wiring substrates 302 (302A, 302B, and 302C)) disposed at parts of an upper surface (fig. 10; 400A) and a side surface of the sensing structure (fig. 15 and par. [0236]) and the first side surface (fig. 10; 301A, 301B, 301C and 302A, 302B, 302C) of the display panel (fig. 11B; 150) and electrically connecting the sensing electrode (fig. 15 and pars. [0236] - [0239]) and the sensing signal transfer film (fig. 10; semiconductor chips 601 & 602). (par. [0174])
Re-claim 20, Gyoda teaches wherein the display panel (fig. 11B; 150) further includes: 
a lower substrate (fig. 10; 20b) including a display area (fig. 10; Ad2) and a peripheral area (boundary area) surrounding the display area; (fig. Ad2)
a display structure (fig. 15; 150) disposed in the display area (fig. 10; Ad2) on the lower substrate; (fig. 10; 20b) and 
an upper substrate (fig. 10; 10a) disposed on the display structure (fig. 15; 150) and opposite to the lower substrate, (fig. 10; 20b) and wherein 
the lower substrate (fig. 10; 20b) and the upper substrate (fig. 10; 10a) have a same size and overlap each other. (fig. 10 and par. [0167] The first organic EL panel 100a and the second organic EL panel 100b are formed with the same structure and the same size, and the facing components of the first organic EL panel 100a and the second organic EL panel 100b as viewed in the Z direction are disposed to entirely overlap.)  
Allowable Subject Matter
6.    Claims 2 - 4, 8 and 14 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/1/2022A